Citation Nr: 1104259	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  06-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) and 
schizophrenia.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a bilateral eye 
disorder.

5.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1972 
and from June 1976 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.

This case has previously come before the Board.  In April 2009, 
the matters were remanded to afford the Veteran an opportunity 
for a hearing.  The Veteran failed to appear for the scheduled 
hearing in June 2009, and good cause for the failure to appear 
having not been shown, the hearing request is considered 
withdrawn.

The Board notes that the Veteran seeks service connection for 
PTSD and in light of the grant herein of the application to 
reopen the claim of entitlement to service connection for 
schizophrenia, the Board has characterized the matter pertaining 
to psychiatric symptoms as one of entitlement to service 
connection for an acquired psychiatric disorder, to include PTSD 
and schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009), (when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly construed as 
only a PTSD claim, and should be considered as a claim for a 
psychiatric disorder).  As addressed in more detail below, the 
record reflects various psychiatric diagnoses.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and schizophrenia, as well 
service connection for hearing loss and a bilateral eye disorder 
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The issue of 
entitlement to a TDIU is deferred pending the completion of the 
development below.  


FINDINGS OF FACT

1.  In a November 1996 decision, the Board denied service 
connection for schizophrenia.  That decision is final.

2.  The evidence presented since the November 1996 Board decision 
is relevant and probative of the issue regarding service 
connection for schizophrenia.  


CONCLUSION OF LAW

The November 1996 Board decision, which denied service connection 
for schizophrenia is final.  Evidence submitted since that 
decision is new and material and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104(b), 7108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria & Analysis

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  With regard to the issue of whether new and 
material evidence has been received to reopen the claim of 
service connection for schizophrenia, the Veteran's claim is 
being reopened.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

When the Board has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7104.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

The issue of whether new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
schizophrenia was denied by the Board in November 1996.  At the 
time of the prior Board decision, the record included the service 
treatment records, statements from the Veteran, and post service 
medical records.  The evidence was reviewed and the claim was not 
reopened.  38 U.S.C.A. § 7104.  The decision is final.  If new 
and material evidence is presented or secured with respect to a 
claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

In essence, at the time of the prior Board decision in November 
1996, the competent evidence did not establish that schizophrenia 
was incurred or aggravated during service.  In that decision, the 
Board decision noted that at the time the Board denied 
entitlement to service connection for schizophrenia in 1985, the 
evidence showed no psychosis during the first period of service, 
and that a psychosis existed prior to service entrance for the 
second period and was not aggravated during service.  The Board 
notes that the Court has held that when there is an intervening 
change in the law or regulation creating a new basis for 
entitlement to benefits, the veteran's claim under the 
liberalized regulation is a claim separate and distinct from the 
claim previously and finally disallowed prior to the liberalizing 
regulation or VA issue.  See Spencer v. Brown, 4 Vet. App. 283 
(1993).

In July 2003, the VA General Counsel issued a precedent opinion, 
which held that, to rebut the presumption of sound condition 
under Section 1111 of the statute, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
Board finds that additional evidence presented is relevant and 
probative to the issue of entitlement to service connection for 
schizophrenia.  Thus, the claim is reopened.


ORDER

The application to reopen the claim of entitlement to service 
connection for schizophrenia is granted.  


REMAND

The Veteran asserts entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and schizophrenia, 
as well as service connection for hearing loss and a bilateral 
eye disorder.  The Board notes that the Veteran had two periods 
of active service.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  38 C.F.R. 
§§ 3.303, 3.304 (2009).  Service connection may also be granted 
for psychosis or an organic disease of the nervous system when it 
is manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.304(b) (2009).  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
provide expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  38 U.S.C.A. 
§ 1154 (West 2002); 38 C.F.R. § 3.304(f) (2009).

The Board notes that in addition to undifferentiated 
schizophrenia documented at separation from the second period of 
service, as well in VA inpatient records, dated from December 
2001 to April 2002, a 1985 private record shows a diagnosis of 
anxiety neurosis, a June 1987 record notes bipolar affective 
disorder, manic, with psychotic features, a February 1990 private 
record notes schizoaffective disorder, and a June 2002 VA record 
notes psychosis, not otherwise specified.  

At the time of the prior Board decision in November 1996, in 
which the application to reopen the claim of entitlement to 
service connection for schizophrenia was denied, and as reflected 
in the Board's 1985 decision, the evidence showed no psychosis 
during the Veteran's first period of service, and that a 
psychosis existed prior to service entrance for the second period 
of service and that preexisting schizophrenia was not aggravated 
during the second period of service.  

In addition, the Board notes that the October 2006 statement of 
the case cites the regulatory standard of "clear diagnosis" in 
effect prior to March 7, 1997.  See 38 C.F.R. § 3.304(f) (1996).  
The Veteran filed his claim in 2005.  The current regulation 
requires that a diagnosis of PTSD conform to the criteria of the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV).  

The Board notes that in a May 2002 statement, the Veteran 
asserted that he had PTSD, and in June 2003, he related that 
stress during service caused him to have symptoms of a 
psychiatric nature.  In correspondence received in July 2006, the 
Veteran stated that he was profiled for stress-related symptoms 
during service, adding that he was falsely arrested for a crime 
he did not commit.  \

The Board further notes that effective July 13, 2010, VA has 
amended its adjudication regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious injury, 
or a threat to the physical integrity of the 
veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.

In light of the circumstances in this case, the Veteran should be 
afforded a VA examination in regard to the etiology of an 
acquired psychiatric disorder, to include PTSD and schizophrenia.  

In addition, the Board notes that the term "hearing loss 
disability" is defined in VA regulations.  For the purposes of 
applying the laws administered by VA, impaired hearing is 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a medical 
relationship between the veteran's in- service exposure to loud 
noise and his current disability.  

The August 1970 service entrance examination report shows that 
the eyes, ears, and drums were normal, and ophthalmoscopic 
examination was normal.  On audiologic evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
-
10
LEFT
0
0
5
-
10

The Veteran's hearing was assigned a profile of "1."  His eyes 
were assigned a profile of "1."  

In addition, a November 1971 service treatment record from the 
eye clinic reflects complaints of a 2-week history of floaters.  
The impression was entoptic phenomenon.  

The December 1971 separation examination report shows that the 
ears, drums, and eyes were normal, and ophthalmoscopic 
examination was normal.  On audiologic evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
15
-
10
LEFT
35
25
10
-
25

A January 1972 ophthalmologic record reflects complaints of 
floaters in the central visual fields.  Eye examination was noted 
to be negative and an eye evaluation was recommended prior to 
separation, noted to be in April.  

The May 1976 service entrance examination for the second period 
of active service shows that the eyes, ears, and drums were 
normal, and ophthalmoscopic examination was normal.  Audiologic 
evaluation showed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
0
0
0
-
5

The report of examination notes defective distant and near 
vision.  The Veteran's eyes were assigned a profile of "2" and 
his hearing was assigned a profile of "1."  

A November 1976 record notes the Veteran's reported history of 
having lost some of his sight during service.  In correspondence 
received in April 1985, the Veteran asserted that side effects of 
medications he was taking included blurred vision.  An April 1988 
record reflects complaints of blurred vision and side effects of 
medication were noted.  

A March 2002 VA audiologic record reflects bilateral 
sensorineural hearing loss, and a history of noise exposure was 
noted, to include in association with M-16 machine guns during 
service.  In correspondence received in July 2006, the Veteran 
asserted an onset of hearing and vision loss during service in 
1970, and a February 2007 VA record reflects an assessment of 
glaucoma/cataracts.  

The Board notes that a March 2008 supplemental statement of the 
case notes VA examinations on July 3, 2007 and July 13, 2007.  In 
that regard, a July 3, 2007 VA examination report pertains to the 
spine, and a VA audiology examination report, dated July 13, 
2007, is not associated with the claims file.  The Board notes 
that the findings attributed to the July 13, 2007 examination 
report cited in the supplemental statement of the case mirror the 
findings in a December 2006 VA audiology consultation report at 
the identified VA facility.  Regardless, the referenced July 13, 
2007 VA audiology examination report is not associated with the 
claims file and the December 2006 consultation report does not 
contain a nexus opinion in regard to the etiology of the 
Veteran's identified bilateral sensorineural hearing loss.  

In this case, there is insufficient evidence for a determination 
in regard to whether the Veteran's hearing loss or a bilateral 
eye disorder is related to service.  Thus, the Veteran should be 
afforded a VA examination in regard to the etiology of hearing 
loss and a bilateral eye disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate the July 13, 
2007 VA audiology examination report with the 
claims file.  If the report is unavailable, 
such should be documented in the claims file.  

2.  After completion of number 1 above to the 
extent possible, the AOJ should schedule the 
Veteran for a VA examination(s) to determine 
the nature and etiology of hearing loss and a 
bilateral eye disorder.  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's  attention should be directed to 
this remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner provide an opinion in terms of 
whether an hearing loss or an eye disorder 
(a) clearly and unmistakably (obvious and 
manifest) existed prior to service entrance 
for either period of service and (b) whether 
any such disorder clearly and unmistakably 
(obvious and manifest) was not chronically 
worsened during either period of service.  If 
the answer to either (a) or (b) above is 
negative, offer an opinion in terms of 
whether it is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood) that any identified hearing 
loss or eye disorder is related to either 
period of active service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  The AOJ should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of an acquired psychiatric disorder, 
to include PTSD and schizophrenia.  The 
claims file should be made available for 
review in conjunction with the examination 
and the psychologist/psychiatrist's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  The 
AOJ should request that the examiner provide 
an opinion in terms of whether an acquired 
psychiatric disorder (a) clearly and 
unmistakably (obvious and manifest) existed 
prior to service entrance for either period 
of active service and (b) whether any such 
disorder clearly and unmistakably (obvious 
and manifest) was not chronically worsened 
during either period of active service.  If 
the answer to either (a) or (b) above is 
negative, offer an opinion in terms of 
whether it is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood) that any identified acquired 
psychiatric disorder, to include PTSD and 
schizophrenia, is related to either period of 
active service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

4.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for compliance with this remand 
and review all opinions for adequacy.  Any 
further action in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


